Initially, the Full Commission notes that plaintiff's Motion was not received in the office of Commissioner Thomas J. Bolch until 4 March 1996 after being dated 4 December 1995 and received by the Executive Secretary's Office on 5 December 1995.
On 5 March 1996 Commissioner Bolch wrote to counsel for plaintiff stating that action would not be forthcoming by the Full Commission since this issue had previously been determined. Following additional correspondence by plaintiff's counsel, the full panel of the Full Commission has now determined that an Order is required.
After careful consideration, the Full Commission has determined that counsel for plaintiff has failed to show good ground in support of his 4 December 1995 Motion to Amend and Strike and therefore, said Motion is HEREBY DENIED.
No further costs are assessed.
                                  S/ _________________________ CHRYSTAL REDDING STANBACK DEPUTY COMMISSIONER
CONCURRING:
S/ _________________________ THOMAS J. BOLCH COMMISSIONER
S/ _________________________ LORRIE L. DOLLAR